DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 


Priority
2	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification.
3.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed.


Claim Objection
4.	Claim 1 is objected to because of the following informalities:
In line 22 of claim 1: “… third pixels, respectively during ..." should be changed to --... third pixels, respectively, during ...--. 
Appropriate correction is required.


Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

6.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of 
Claim 1 of prior U.S. Patent No. US 11,074,853 B2. 

The following is comparing claim 1 of this application with claim 1 of U.S. Patent No. US  11,074,853 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 11,074,853 B2    
 An organic light emitting diode (OLED) display comprising: 
An organic light emitting diode (OLED) display comprising: 
a display panel comprising a plurality of first pixels configured to emit a first color light, a plurality of second pixels configured to emit a second color light, and a plurality of third pixels configured to emit a third color light, the first through third pixels being arranged at locations corresponding to crossing points of a plurality of scan-lines and a plurality of data-lines; 
a display panel comprising a plurality of first pixels configured to emit a first color light, a plurality of second pixels configured to emit a second color light, and a plurality of third pixels configured to emit a third color light, the first through third pixels being arranged at locations corresponding to crossing points of a plurality of scan-lines and a plurality of data-lines; 
a scan driver configured to sequentially output a scan signal to the display panel; a data driver configured to alternately output a first data signal to be applied to the first pixels to emit the first color light corresponding to one horizontal period, a second data signal to be applied to the second pixels to emit the second color light corresponding to the one horizontal period, and a third data signal to be applied to the third pixels to emit the third color light corresponding to the one horizontal period to the display panel, and configured to begin outputting the first data signal at a first point of time in a period immediately preceding the one horizontal period and end outputting the first data signal at a second point of time in the one horizontal period; 
a scan driver configured to sequentially output a scan signal to the display panel; a data driver configured to alternately output a first data signal to be applied to the first pixels to emit the first color light corresponding to one horizontal period, a second data signal to be applied to the second pixels to emit the second color light corresponding to the one horizontal period, and a third data signal to be applied to the third pixels to emit the third color light corresponding to the one horizontal period to the display panel, and configured to begin outputting the first data signal at a first point of time in a period immediately preceding the one horizontal period and end outputting the first data signal at a second point of time in the one horizontal period; 
a demultiplexing unit configured to alternately apply the first to third data signals to the first to third pixels, respectively, the demultiplexing unit being placed between the display panel and the data driver; and 
a demultiplexing unit configured to alternately apply the first to third data signals to the first to third pixels, respectively, the demultiplexing unit being placed between the display panel and the data driver; and
a timing control unit configured to control the scan driver, the data driver, and the demultiplexing unit, 
a timing control unit configured to control the scan driver, the data driver, and the demultiplexing unit, 
wherein the first to third data signals are effective data signals that are applied to the first to third pixels, respectively during the one horizontal period.
wherein the first to third data signals are effective data signals that are applied to the first to third pixels, respectively during the one horizontal period.


This is a statutory double patenting rejection.


Conclusion

7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eom (U.S. Pub. No. US 2014/0198135 A1) is cited to teach an organic light emitting display device capable of displaying a uniform image.
Kim (U.S. Pub. No. US 2014/0191931 A1) is cited to teach a flat panel display device capable of obtaining an adequate time during which a scan signal is applied to pixels to provide an improved image-quality by including a demultiplexing unit that applies a data signal to the pixels via data-lines while the scan signal is applied to the pixels.


Inquiry
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691